UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File No. 0-51107 Benacquista Galleries, Inc. (Name of Small Business Issuer as specified in its charter) Nevada 71-0928242 (State or other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 6870 La Valle Plateada Rancho Santa Fe, California 92067 (Address of Principal Executive Offices) (Zip Code) (858) 525-5695 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] As of August 14, 2007, the registrant had outstanding 1,072,713 shares of common stock, par value $0.001 per share, of which there is only a single class. Transitional Small Business Disclosure Format (Check one):Yes [] No [X] TABLE OF CONTENTS Page Number PART I ITEM 1. Financial Statements F-1 ITEM 2. Management’s Discussion and Analysis or Plan of Operation. 1 ITEM 3. Controls and Procedures. 6 PART II ITEM 1. Legal Proceedings. 7 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 ITEM 3. Default Upon Senior Securities. 7 ITEM 4. Submission of Matters to a Vote of Security Holders. 7 ITEM 5. Other Information. 7 ITEM 6. Exhibits. 8 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. BENACQUISTA GALLERIES, INC. AND SUBSIDIARY (A Development Stage Enterprise) CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, September 30, 2007 2006 ASSETS Current Assets Cash $ - $ 1,170 Inventory - 906,131 Accrued interest receivable - 3,768 Total Current Assets - 911,069 Total Assets $ - $ 911,069 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ 22,037 $ 25,080 Accrued interest payable - 65,578 Unearned income - 65,461 Due to majority shareholder 34,817 190,938 Note payable to majority shareholder - 1,012,127 Total Current Liabilities 56,854 1,359,184 Long-Term Liabilities - - Total Liabilities 56,854 1,359,184 Commitments and Contingencies - - Stockholders' Deficit Common Stock- $0.001 par value; 5,000,000 shares authorized;1,075,113 and 1,100,113 shares issued, respectively;1,072,713 and 1,097,713 shares oustanding, respectively 1,075 1,100 Treasury stock-at cost 2,400 and 2,400 shares, respectively (9,867 ) (9,867 ) Additional paid-in-capital 1,098,502 1,105,008 Stock subscription receivable - (292,596 ) Accumulated deficit (1,146,564 ) (1,251,760 ) Total Stockholders' Deficit (56,854 ) (448,115 ) Total Liabilities and Stockholders' Deficit $ - $ 911,069 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F - 1 BENACQUISTA GALLERIES, INC. (A Development Stage Enterprise) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Nine Months Ended June 30, January 17, 2003 (Inception) through June 30, 2007 2006 2007 2006 2007 Revenue $ - $ - $ - $ - $ - Operating expenses Research and development - - 5,000 - 5,000 General and administrative 41,492 48,328 131,129 117,083 972,885 Total operating expenses 41,492 48,328 136,129 117,083 977,885 Loss from operations (41,492 ) (48,328 ) (136,129 ) (117,083 ) (977,885 ) Other income (expense) Interest income 240 9,775 7,535 33,939 55,127 Interest expense (1,181 ) (12,621 ) (26,332 ) (37,855 ) (191,915 ) Forgiveness of accounts payable - 8,850 - 8,850 8,850 Total other income (expense) (941 ) 6,004 (18,797 ) 4,934 (127,938 ) Net loss from continuing operations (42,433 ) (42,324 ) (154,926 ) (112,149 ) (1,105,823 ) Discontinued operations Gain (loss) from discontinued operations - 47,823 (3,680 ) (100,017 ) (304,543 ) Gain on sale of YNOT - - 263,802 - 263,802 Income (loss) from discontinued operations - 47,823 260,122 (100,017 ) (40,741 ) Net (loss) income $ (42,433 ) $ 5,499 $ 105,196 $ (212,166 ) $ (1,146,564 ) Basic and diluted (loss) income per share from: Continuing operations $ (0.04 ) $ (0.03 ) $ (0.14 ) $ (0.10 ) Discontinued operations $ - $ 0.04 $ 0.24 $ (0.09 ) Net (loss) income per share $ (0.04 ) $ 0.01 $ 0.10 $ (0.19 ) Weighted average number of shares outstanding 1,074,361 1,099,591 1,089,929 1,099,939 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F - 2 BENACQUISTA GALLERIES, INC. (A Development Stage Enterprise) CONDENSED CONSOLIDATED STATEMENTS OF CASHFLOWS (UNAUDITED) For the Nine Months Ended June 30, January 17, 2003 (Inception)through June 30, 2007 2006 2007 Cash Flows From Operating Activities Net income (loss) $ 105,196 $ (212,166 ) $ (1,146,564 ) Adjustments to reconcile net income (loss) to net cash from operating activities: Gain on sale of stock of subsidiary (263,802 ) - (263,802 ) Services received for notes receivable - - 453,861 Forgiveness of accounts payable - (8,850 ) (8,850 ) Write off of bad debt - - 20,150 Advertising expense - web content purchase - - 150,000 Changes in operating assets and liabilities Accounts receivable - (20,150 ) (20,150 ) Inventory - (64,754 ) (44,004 ) Accrued interest receivable (7,535 ) (13,332 ) (11,303 ) Accounts payable (2,545 ) 54,641 31,385 Accrued interest 26,332 (62,149 ) 91,910 Unearned income 36,665 2,889 102,126 Net Cash From Operating Activities (105,689 ) (323,871 ) (645,241 ) Cash Flows From Investing Activities - - - Cash Flows From Financing Activities Principal payments from stock subscription notes receivable - 253,544 253,543 Advances from majority shareholder 134,519 183,615 485,457 Payments to majority shareholder (30,000 ) (100,000 ) (190,000 ) Capital contribution from majority shareholder - 3,050 96,108 Purchase of treasury stock - (7,817 ) (9,867 ) Sale of common stock - - 10,000 Net Cash From Financing Activities 104,519 332,392 645,241 Net Change in Cash (1,170 ) 8,521 - Cash at Beginning of Period 1,170 507 - Cash at End of Period $ - $ 9,028 $ - Cash paid for interest $ - $ 100,000 $ 100,000 Cash paid for income taxes - - - Non-Cash Investing and Financing Activities Spin out of YNOT for note payable $ 263,802 $ - $ 263,802 Exchange of Monarch stock subscription note receivable for stock 303,899 - 303,899 Exchange of art inventory for note payable and accrued interest 1,203,499 - 1,203,499 Shares underlying warrants issued in exchange for notes receivable - - 1,000,000 Acquistion of web content by issuance of note to majority shareholder $ - $ - $ 150,000 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F - 3 BENACQUISTA GALLERIES, INC. (A Development Stage Enterprise) NOTES TO UNAUDITED, CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 NOTE 1 - NATURE OF BUSINESS Organization and Nature of Operations — On January 17, 2003, Benacquista Galleries, Inc. (“the Company”) was organized under the laws of the State of Nevada. On October 10, 2005 the Company formed a wholly owned subsidiary named YNOT Eduk8, Inc. for the purpose of pursuing the business opportunities related to the acquisition of the website content of www.ynoteduk8.com from YNOT Education, Inc. in September, 2005 as described in Note 9. YNOT Eduk8, Inc. (“YNOT”) has no business operations activity since inception. The Company is considered a development stage enterprise and is in the process of developing markets for its products and raising capital to fund operations. As such, the Company has since inception spent most of its efforts in developing its business plan, acquiring inventory, and in raising capital to fund its operations. The Company has relied principally upon cash flows from equity issuances and capital contributions from its major shareholder to sustain operations. The planned operations of the Company consist of selling art work through the internet and in September 2005 obtained the exclusive publishing rights to the “Farmacist Desk Reference” (“FDR”). On March 27, 2007 the Company transferred certain contracts related to the FDR and related liabilities to YNOT and subsequently sold its interest in YNOT as described more fully in Note 9. On April 10, 2007 the Company transferred its inventory, consisting of works of art to Mr. James Price in exchange for certain obligations as described more fully in Note 9. As a result of these transactions, the Company has treated these operations as discontinued in the accompanying statements of operations for the three and nine months ended June 30, 2007 and for the period from January 17, 2003 (inception) to June 30, 2007 as more fully described in Note 10. The Company has restated its historic statement of operations to conform to such presentation. The majority shareholder of the Company is Mr. James Price, our Chief Executive Officer and Chairman of the Board, who owns approximately 85.5% of the outstanding common stock of the Company as of June 30, 2007. Interim Financial Information — The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments and reclassifications considered necessary for a fair and comparable presentation have been included and are of normal recurring nature. Operating results for the nine-month period ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending September 30, 2007. The accompanying financial statements should be read in conjunction with the Company’s annual financial statements as filed on Form 10-KSB as of September 30, 2006. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Consolidation — The consolidated financial statements contain the accounts of the Company for all periods presented and the accounts of its wholly owned subsidiary, YNOT Eduk8, Inc. since its inception on October 10, 2005 until the sale of the Company’s interest in YNOT on March 27, 2007 as more fully described in Note 9. All intercompany accounts and transactions have been eliminated in consolidation. Cash — Cash consists of a deposit with a bank. There are no amounts in excess of federally insured limits as of June 30, 2007 and September 30, 2006. Inventory— Inventory is stated at the lower of cost or market. Revenue Recognition— Revenues are recognized by the Company based on the various types of transactions generating the revenue. The Company recognizes art revenue when persuasive evidence of an arrangement exists; services have been rendered or products have been delivered; the price to the buyer is fixed and determinable; and collectibility is reasonably assured. F - 4 Revenue for published products distributed through wholesale and retail channels and through resellers is recognized upon verification of final sell-through to end users, after consideration of rights of return and price protection. Typically, the right of return on such products has expired when the end user purchases the product from the retail outlet. Once the end user opens the package, it is not returnable unless the medium is defective. Advertising Expense— Advertising costs are expensed as incurred. Advertising expense for the nine months ended June 30, 2007 and 2006 was $5,841 and $50,019, respectively. Income Taxes— The Company recognizes an asset or liability for the deferred tax consequences of all temporary differences between the tax basis of assets or liabilities and their reported amounts in the consolidated financial statements that will result in taxable or deductible amounts in future years when the reported amounts of the asset or liabilities are recovered or settled. Deferred tax assets or liabilities are measured using the enacted tax rates that will be in effect when the differences are expected to reverse. Deferred tax assets are reviewed periodically for recoverability and valuation allowances are provided as necessary. Use of Estimates — The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments— The carrying amounts reported in the accompanying consolidated financial statements for current assets approximate fair values because of the immediate or short-term maturities of these financial instruments. Net Income (Loss) Per Share-Basic and Diluted— Basic income (loss) per common share is computed on the basis of the weighted-average number of common shares outstanding during the period. Diluted income per share is computed on the basis of the weighted-average number of common shares and all potentially issuable common shares outstanding during the year. There are no potentially dilutive securities as of June 30, 2007 and 2006. Recently Issued Accounting Pronouncements— In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" (SFAS 157), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and requires additional disclosures about fair value measurements. SFAS 157 aims to improve the consistency and comparability of fair value measurements by creating a single definition of fair value. The Statement emphasizes that fair value is not entity-specific, but instead is a market-based measurement of an asset or liability. SFAS 157 upholds the requirements of previously issued pronouncements concerning fair value measurements and expands the required disclosures. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, however earlier application is permitted provided the reporting entity has not yet issued financial statements for that fiscal year. The Company does not believe that the adoption of SFAS 157 will have a material effect on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Post-Retirement Plans, amending SFAS No. 87, Employers’ Accounting for Pensions, SFAS No. 88, Employers’ Accounting for Settlements and Curtailments of Defined Benefit Pension Plans and for Termination Benefits, SFAS No. 106, Employers’ Accounting for Postretirement Benefits Other than Pensions”, and SFAS No. 132(R), “Employers’ Disclosures about Pensions and Other Postretirement Benefits” . SFAS No. 158 requires recognition of the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in a reporting entity’s statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income. It also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position. The statement is effective as of the end of the fiscal year ending after December 15, 2006. The adoption of SFAS No. 158 is not expected to have a material impact on the Company’s condensed consolidated financial statements. F - 5 In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin (“SAB”) 108, “Considering the Effects of Prior year Misstatements When Quantifying Misstatements in Current Year Financial Statements.” SAB 108 clarifies the staff’s position regarding the process of quantifying financial statement misstatements. More specifically, the staff noted that certain registrants do not consider the effects of prior year errors on current year financial statements, thereby allowing improper assets or liabilities to remain unadjusted. The staff believes this approach is not in the best interests of the users of the financial statements. SAB 108 is effective for fiscal years ending on or after November 15, 2006, with earlier adoption encouraged. At present, the Company is evaluating the impact, if any, that the adoption of SAB 108 will have on the condensed consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities", including an amendment of FASB Statement No. his pronouncement permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. SFAS 159 is effective as of the beginning of an entity's first fiscal year that begins after November 15, 2007. The impact of adopting SFAS 159 on the Company's consolidated financial statements, if any, has not yet been determined. NOTE 3 - GOING CONCERN Business Condition— The Company has a limited operating history. It has not yet been able to fully execute its business plan. The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles which contemplate continuation of the Company as a going concern. During the nine months ended June 30, 2007, the Company had a net loss from continuing operations of $154,926 and it had negative cash flows from operations of $105,689. In addition, the Company had a deficit accumulated in the development stage of $1,146,564 as of June 30, 2007. This situation raises substantial doubt about its ability to continue as a going concern. As a result of the Company being unable to fully execute its business plan, on March 27, 2007 the Company sold its interest in YNOT as more fully described in Note 9. In addition, the Company transferred its inventory to Mr. James Price in exchange for certain obligations payable to Mr. Price as more fully described in Note 9. The Company is currently evaluating potential new lines of business, but has not decided on any definite course of action for its future as yet. Our president has indicated that he will loan sufficient funds to cover operating needs for the next twelve months. However, there is no guarantee that these loans will be made. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. NOTE 4 -
